Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office is made Final. Claims 1-20 are pending.

Status of Claims 
Applicant’s amendment date 07/01/2022, amending claim 1, 11, and 16.

Response to Amendment
The previously pending rejection under 35 USC 101, will be withdrawn. the present claims sufficiently integrate the judicial exception into a practical application. Examiner believes the present claims are integrated into a practical application due to the combination as the claims are now directed to a solution rooted in technology. Further, training a risk assessment AI and retraining and improving the risk assessment AI using data from real-time monitoring of risk mitigation practices is a meaningful implementation.  
The previously pending claim objection will be withdrawn. Applicant amended the independent claims to recite “artificial intelligence (AI)”. 

Response to Arguments
Applicant’s argument received 07/01/2022 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. 
Response to Arguments under 35 USC 103:
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US 2021/0084451 (hereinafter Williams) in view of Mohiuddin et al. US 2022/0157458 (hereinafter Mohiuddin).

Regarding Claim 1: 
A method for determining risk mitigation needs in an area, the method comprising: 
[[training]] a risk assessment artificial intelligence (AI) model;  receiving, using a processor, information regarding risk mitigation approaches, wherein the information regarding risk mitigation approaches is stored in a database accessible to a risk assessment Al model; (Williams [0103], “a learning engine is provided that utilizes artificial intelligence and other learning algorithms and methods to learn from an addict’s behavior and to refine various systems …. Determining potential actions and support resources”. Williams [0280], “pre-identified recommendations for, enablement of, and/or automatic execution of pre-identified actions and/or activities that would preemptively mitigate/change his/her location, context, and/or behavior before it reaches violation status”. Williams [0361-0363], “pre-identified restriction and actions”. Also, see [0067] and [0385])
receiving information regarding risks associated with the area at a processor accessible to the risk assessment AI model; (Williams [0447], “indicator of immunity for person(s) already infected/recovered from illness (and thus having immunity) …. “close quarters” mechanisms may be problematic and thus avoided when conditions require social distancing”. Williams [0179], “locations/contexts for the addict may be extracted from a third party, such as location, context-rich and/or image/photo-intensive applications … may include identifying, assessing, and prioritizing triggers”.)  
determining, using the risk assessment Al model, a current risk evaluation associated with the area; (Williams [0095], “collect/disseminate local contextual information (e.g., multiple rooms, malls, campuses, stores, schools, office buildings, etc. Williams [0115-0116], “development and use of risk scores of relapse or other adverse treatment situation …. A high/medium/low designation, color schemes (e.g. Red, Yellow, Green, etch, and other scoring and/or range classifications. Such risk score could be for a variety of risk types: general risks, location related”. Also, see [0047], [0236-0237], and [0461]) 
[iterative] and improving the risk assessment AI model using data from real-time monitoring of risk mitigation practices; and (Williams [0350], “determine when a violation trigger is being activated and/or when a potential violation is in progress through a pre-identification process and an iterative machine learning/artificial intelligence … thereby enable the system to proactively and preemptively detect high-risk violation situations”. Williams [0456], “AI are “fed back” into the system …. And soon in iterative/continuous loops”. Williams [0507], “continually learn and improve without manual into …. Fed back again in an ongoing process of continual improvement/learning”) 
determining, using the risk assessment Al model, recommended risk mitigation measures based on the current risk evaluation.  (Williams [0042], “evaluate a risk of relapse by the addict in relation to the location and/or the context; facilitate one or more actions and/or activities to mitigate the risk”. Williams [0390], “actions generated by artificial intelligence”. Williams [0461], “air-transmitted viruses may require extreme attention to face/nose covering and social distancing, whereas surface spreading diseases would require gloves, and extreme attention to mimizing any sore of contact to any surface, human, even pets, elevator button”  Fig. 6”cleanup actions”.  Williams [0486], “generating certain alerts/actions if the masks or gloves are deemed to be missing or not being used properly”. Williams  [0106], “ [0447] [0465] [0460] [04179]) but, specifically fails to disclose training a risk assessment artificial intelligence (AI) model;  retraining and improving the risk assessment AI model using data from real-time monitoring of risk mitigation practices; 
However, Mohiuddin teaches the following limitations: 
training a risk assessment artificial intelligence (AI) model;  retraining and improving the risk assessment AI model using data from real-time monitoring of risk mitigation practices; (Mohiuddin [0029], “machine-learning model 116 and the training data … likelihood a user will encounter an infected individual in a region. Mohiuddin Figs. 3-4 [0043-0046], “training the machine-learning model to detect asymptomatic users and/or asymptomatic spread of COVID-19 … determining, using the trained machine-learning model …. Refining and/or retraining machine-learning models 116”. Mohiuddin [0055], “artificial intelligence methods”.)
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Williams, to include the feature of learning/retraining a model, as taught by Mohiuddin, in order to train and retrain a machine learning/AI to improve the risk assessment model (Mohiuddin {0043-0046]).


	 
Regarding Claim 3: 
Williams in view of Mohiuddin disclose the method of claim 1, 
Williams further teach wherein information regarding risks associated with the area includes data obtained from monitoring people and activities in the area in real-time.  (Williams [0088], “the device 200 has the capability …. Nearby cameras, video streaming, beacons, sensors, context data sources 280 (e.., cars, buildings, people, specialty information broadest, internet of things (IoT) sensors”. Williams [0221], “store both in time and/or place. A live, real-time, or neat-live/real-time (e.g. only a few seconds, minutes, …. Happening now or just happened”. Also, see [0447] [0221][0250][0390][0458][0480])
Regarding Claim 4: 
Williams in view of Mohiuddin disclose the method of claim 1, further including: 
Williams further teach receiving information regarding risks associated with the area that are predicted for a future time;  (Williams [0250], “determining, projecting, or predicting a current or future context of the person at the location by analyzing and linking real-time data and historical data for the person”. Williams [0335], “the real-time and historical data including the location of the person under restriction, historical context of the person under restriction at the location, behavior patterns, travel patterns, health data, and risk calculations”. Also, see [0306] and [0356])
determining, using the risk assessment Al model, a future risk evaluation associated with the area; and determining, using the risk assessment Al model, recommended risk mitigation measures based on the future risk evaluation. (Williams [0330], “sensors … assess, evaluate, and predict a risk of a future occurrences of a pre-identified restriction violation-related behaviors and associated context by the person: and facilitate one or more pre-identified actions and/or activities to preempt and/or lower the risk of a future occurrences of the pre-identified restriction violation-related behaviors by the person under restriction before a violation occurs”. Also, see [0332], [0334], and [0337])
Regarding Claim 5: 
Williams in view of Mohiuddin disclose the method of claim 4, wherein determining the risk mitigation measures further includes: 
Williams further teach determining that the future risk is greater than or equal to a risk limit; and (Williams Fig. 6 [0106], “if the risk assessment score reaches or exceeds a threshold, and/or falls within a certain range, the Action Coordination Engine will develop an action or course of action that will then be launched”.) 
determining a time required for risk mitigation measures to decrease the future risk below the risk limit. (Williams [0361], “activities to preempt and/or lower the risk of a future occurrences of the pre-identified restriction violation-related behaviors by the person under restriction before a violation occurs”. Williams [0483-0486], “management of a series of related risks, including but not limited … going without appropriate personal protective equipment (PPE) … generating certain alerts/actions if the masks or gloves are deemed to be missing or not being used properly”.)  
Regarding Claim 6: 
Williams in view of Mohiuddin disclose the method of claim 5, 
Williams further teach wherein determining the risk mitigation measures further includes: determining an alternative area for use. (Williams [0175], “include flagging of location-related/addiction related POIs ….. used to provide alternative routes to avoid addiction tempting locations/POIs and triggers and/or provide convenient access to alternative activities, plus other data”. Williams [0479], “if the person would need to walk to a store, and designing a route that minimizes interaction/maximizes the possibility of 6feet or more social distancing, at various possible specific dates/times that under consideration to be assigned/al located to the person”. Also, see [0163])
Regarding Claim 8: 
Williams in view of Mohiuddin disclose the method of claim 4, further 
Williams further teach comprising assessing compliance with the recommended risk mitigation measures.  (Williams [0363], “approve” the behavior in the form of some sort of contract, agreement, or understanding along with associated follow-up, measurement, and/or monitoring to ensure compliance/adherence to the agreements”. Williams [0424], “ongoing monitoring and ongoing validation to ensure compliance or detect violations”. Also, see [0179], [0368], [0429], and [0472]) 
Regarding Claims 11-14, and 16-19: 
Claims 11-14 and 16-19 are rejected under the same rational as claims 1, 3-6, and 8.

	

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US 2021/0084451 (hereinafter Williams) in view of Mohiuddin et al. US 2022/0157458 (hereinafter Mohiuddin) in view of Locke et al. US 11,164,269 (hereinafter Locke). 
Regarding Claim 2: 
Williams in view of Mohiuddin disclose the method of claim 1, further including: 
Williams further teach generating [[a first data block of]] a blockchain ledger, the first data block having data regarding the risk mitigation approaches; (Williams [0103], “a learning engine is provided that utilizes artificial intelligence and other learning algorithms and methods to learn from an addict’s behavior and to refine various systems …. Determining potential actions and support resources”. Williams [0280], “pre-identified recommendations for, enablement of, and/or automatic execution of pre-identified actions and/or activities that would preemptively mitigate/change his/her location, context, and/or behavior before it reaches violation status”. Williams [0361-0363], “pre-identified restriction and actions”. Williams [0370], “the user of blockchain technology (e.g., the use of distributed ledger technologies and methods). Also, see [0067] and [0385])
generating [[a second data block]] of the blockchain ledger, the second data block having data regarding the risks associated with the area; (Williams [0447], “indicator of immunity for person(s) already infected/recovered from illness (and thus having immunity) …. “close quarters” mechanisms may be problematic and thus avoided when conditions require social distancing”. Williams [0179], “locations/contexts for the addict may be extracted from a third party, such as location, context-rich and/or image/photo-intensive applications … may include identifying, assessing, and prioritizing triggers”. Williams [0370], “the user of blockchain technology (e.g., the use of distributed ledger technologies and methods))  
generating [[a third data block]] of the blockchain ledger, the third data block having data regarding the current risk evaluation associated with the area; (Williams [0095], “collect/disseminate local contextual information (e.g., multiple rooms, malls, campuses, stores, schools, office buildings, etc. Williams [0115-0116], “development and use of risk scores of relapse or other adverse treatment situation …. A high/medium/low designation, color schemes (e.g. Red, Yellow, Green, etch, and other scoring and/or range classifications. Such risk score could be for a variety of risk types: general risks, location related”. Williams [0370], “the user of blockchain technology (e.g., the use of distributed ledger technologies and methods)Also, see [0047], [0236-0237], and [0461])
generating [[a fourth data block]] of the blockchain ledger, the fourth data block having data regarding the recommended risk mitigation measures based on the current risk evaluation; and  (Williams [0042], “evaluate a risk of relapse by the addict in relation to the location and/or the context; facilitate one or more actions and/or activities to mitigate the risk”. Williams [0390], “actions generated by artificial intelligence”. Williams [0461], “air-transmitted viruses may require extreme attention to face/nose covering and social distancing, whereas surface spreading diseases would require gloves, and extreme attention to minimizing any sore of contact to any surface, human, even pets, elevator button”  Fig. 6”cleanup actions”.  Williams [0486], “generating certain alerts/actions if the masks or gloves are deemed to be missing or not being used properly”. Williams [0370], “the user of blockchain technology (e.g., the use of distributed ledger technologies and methods). Williams  [0106], “ [0447] [0465] [0460] [04179]) but, specifically fails to disclose a first data block, a second data block, a third data block, a fourth data block; storing the first data block, the second data block, the third data block, and the fourth data block in a chain in a secure data repository.  
However, Locke teaches the following limitations: 
a first data block, a second data block, a third data block, a fourth data block; storing the first data block, the second data block, the third data block, and the fourth data block in a chain in a secure data repository.  (Locke Fig. 13 Col. 13 lines 27-, “the nodes 1312-1322 are shown to include the blockchain 1302. The blockchain 1302 can be a chain of data blocks where each data block is linked to a previous block, thus, forming a chin. The chain may be a chin of sequentially ordered blocks. The blockchain 1302 is a private blockchain that is accessible to only particular systems with proper access credentials … data of the risk data streams, etc.) 

	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Williams, to include the feature of the blockchain ledger, as taught by Locke, in order to enable Williams blockchain technology link each data block to a previous block forming a chine wherein the data of each block is data related to a risk data streams (Locke Col. 31)


Regarding Claim 7: 
Williams in view of Mohiuddin disclose the method of claim 4, further including: 
Williams further teach P202003710US01Page 45 of 50generating [[a fifth data]] block of the blockchain ledger, the fifth data block having data regarding the risks predicted for a future time associated with the area; (Williams [0250], “determining, projecting, or predicting a current or future context of the person at the location by analyzing and linking real-time data and historical data for the person”. Williams [0335], “the real-time and historical data including the location of the person under restriction, historical context of the person under restriction at the location, behavior patterns, travel patterns, health data, and risk calculations”. Williams [0370], “the user of blockchain technology (e.g., the use of distributed ledger technologies and methods). Also, see [0306] and [0356])
generating [[a sixth data]] block of the blockchain ledger, the sixth data block having data regarding the future risk evaluation associated with the area; generating [[a seventh data]] block of the blockchain ledger, the seventh data block having data regarding the future risk evaluation associated with the area; and (Williams [0330], “sensors … assess, evaluate, and predict a risk of a future occurrences of a pre-identified restriction violation-related behaviors and associated context by the person: and facilitate one or more pre-identified actions and/or activities to preempt and/or lower the risk of a future occurrences of the pre-identified restriction violation-related behaviors by the person under restriction before a violation occurs”. Williams [0370], “the user of blockchain technology (e.g., the use of distributed ledger technologies and methods). Also, see [0332], [0334], and [0337]) but, specifically fails to disclose a fifth data block, a sixth data block, a seventh data block, storing the fifth data block, the sixth data block, and the seventh data block in a chain in a secure data repository.  

However, Locke teaches the following limitations: 
a fifth data block, a sixth data block, a seventh data block, storing the fifth data block, the sixth data block, and the seventh data block in a chain in a secure data repository.   (Locke Fig. 13 Col. 13 lines 27-, “the nodes 1312-1322 are shown to include the blockchain 1302. The blockchain 1302 can be a chain of data blocks where each data block is linked to a previous block, thus, forming a chin. The chain may be a chain of sequentially ordered blocks. The blockchain 1302 is a private blockchain that is accessible to only particular systems with proper access credentials … data of the risk data streams, etc.) 

	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Williams, to include the feature of the blockchain ledger, as taught by Locke, in order to enable Williams blockchain technology link each data block to a previous block forming a chine wherein the data of each block is data related to a risk data streams (Locke Col. 31).


Regarding Claim 9: 
Williams in view of Mohiuddin disclose the method of claim 8, further including:
Williams further teach generating [[an eight data]] block of the blockchain ledger, the eight data block having data regarding the compliance with the risk mitigation measures; and (Williams [0363], “approve” the behavior in the form of some sort of contract, agreement, or understanding along with associated follow-up, measurement, and/or monitoring to ensure compliance/adherence to the agreements”. Williams [0424], “ongoing monitoring and ongoing validation to ensure compliance or detect violations”. Williams [0370], “the user of blockchain technology (e.g., the use of distributed ledger technologies and methods). Also, see [0179], [0368], [0429], and [0472]) but, specifically fails to disclose an eight data block, storing the eight data block in a chain in a secure data repository.  
However, Locke teaches the following limitations: 
an eight data block, storing the eight data block in a chain in a secure data repository.   (Locke Fig. 13 Col. 13 lines 27-, “the nodes 1312-1322 are shown to include the blockchain 1302. The blockchain 1302 can be a chain of data blocks where each data block is linked to a previous block, thus, forming a chin. The chain may be a chin of sequentially ordered blocks. The blockchain 1302 is a private blockchain that is accessible to only particular systems with proper access credentials … data of the risk data streams, etc.) 

	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Williams, to include the feature of the blockchain ledger, as taught by Locke, in order to enable Williams blockchain technology link each data block to a previous block forming a chine wherein the data of each block is data related to a risk data streams (Locke Col. 31).

Claims 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. US 2021/0084451 (hereinafter Williams) in view of Mohiuddin et al. US 2022/0157458 (hereinafter Mohiuddin) in view of Kelly et al. US 2021/0350689 (hereinafter Kelly). 
Regarding Claim 10: 
Williams in view of Mohiuddin disclose the method of claim 8, further 
Williams further teach comprising [[revising]] the recommended risk mitigation measures, utilizing the risk assessment Al model, based on the compliance with the risk mitigation measures. (Williams [0363-0364], “acceptable variances to determine whether or not current behaviors/contexts as well as behavior/context trends conform within accepted boundaries of the behaviors/contexts. Based on if/degree of conformity, inclusiveness, fit, or other determinations, actions are initiated”. Williams [0456], “how the results of those actions/resources/integration/interfaces are measured, and how (via various techniques such as AI are “fed back” into the integrated overall system to further add to delete/modify the profile, and thus ripple through/add to/delete/modify the risks, risk measurement system, and soon in iterative/continuous loops”.) but, specifically fails to disclose revising the recommended risk mitigation measures, 
However, Kelly teaches the following limitation: 
revising the recommended risk mitigation measures, utilizing the risk assessment Al model, based on the compliance with the risk mitigation measures. (Kelly [0135], “a cleaning item had been present for a minimum amount of time would be transparently overlaid with a semi transparent green tint, but other areas not yet meeting the clean standard can be overlaid with a semi transparent red time. Examiner note: see fig. 26 below and [0020], the system determine that a surface is clean by N % if its below threshold/NO the system will revise the recommendation”.) 


    PNG
    media_image1.png
    686
    470
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Williams, to include the feature of revising a recommendation/task, as taught by Kelly, in order to enable Williams system to detect that a recommendation was and/or was not completed and generate a revise recommendation to the user (Kelly Fig. 26). 
Regarding Claims 15 and 20: 
Claims 15 and 20 are rejected under the same rational as claim 10. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marbouh, Dounia, et al. "Blockchain for COVID-19: review, opportunities, and a trusted tracking system." Arabian journal for science and engineering 45.12 (2020): 9895-9911.
Chamola, Vinay, et al. "A comprehensive review of the COVID-19 pandemic and the role of IoT, drones, AI, blockchain, and 5G in managing its impact." Ieee access 8 (2020): 90225-90265.
Jain et al. US 11,056,242: Predictive analysis and interventions to limit disease exposure. 
Ivanovs, Maksims, et al. "Automated quality assessment of hand washing using deep learning." arXiv preprint arXiv:2011.11383 (2020). 
Hameed, BM Zeeshan, et al. "Use of artificial intelligence-based computer vision system to practice social distancing in hospitals to prevent transmission of COVID-19." Indian Journal of Community Medicine: Official Publication of Indian Association of Preventive & Social Medicine 45.3 (2020): 379.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CRYSTOL STEWART/Primary Examiner, Art Unit 3624